Frankum; Judge.
The plaintiff was injured when the automobile in which she was riding as a guest passenger struck the rear of the defendant’s automobile. The driver of the automobile in which the plaintiff was riding when she was injured was not made a party to this suit. The jury found for the defendant. Plaintiff’s motion for a new trial based on the usual general grounds was overruled. She appealed. Held:
“Questions of negligence, diligence, contributory negligence, and proximate cause are peculiarly matters for a jury, and a court should not take the place of the jury in solving them except in plain and indisputable cases.” Southern Bakeries Co. v. White, 103 Ga. App. 146 (118 SE2d 724), and cases therein cited. We are of the opinion that the evidence was sufficient for the jury to conclude that the sole proximate cause of the plaintiff’s injury was the failure of the driver of the automobile, in which the plaintiff was riding as a guest passenger, to control his vehicle so as to avoid a collision with the defendant’s automobile when the defendant gave a signal indicating an intention to make a right turn but failed to turn his automobile completely off the paved highway.
The court did not err in overruling the plaintiff’s motion for a new trial on the general grounds only.

Judgment affirmed.


Nichols, P. J., and Jordan, J., concur.

*778Decided November 15, 1961.
W. B. Mitchell, Bobby B. Mitchell, for plaintiff in error.
Harry A. Crawley, contra.